Order entered October 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01303-CV

                               JOHN WILLIAMS, Appellant

                                             V.

                                DART TRANSIT, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-00720-B

                                         ORDER
       For the same reason stated in our October 6, 2015 order denying appellant’s “Motion for

Constitutional Right 14th Amendment,” we DENY appellant’s October 7, 2015 “Motion for

Constitutional Right 13th Amendment.” See U.S. CONST. art. VI.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE